 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDFuller & Range Fiber Co., Inc.and Local 315, GeneralTruck Drivers, Warehousemen,Helpers and Auto-motive Workers.Case 20-CA-8859June 28, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY,AND PENELLOUpon a charge and amended charge filed on Janu-ary 2, 1974, and April 12, 1974, respectively, by Local315, General Truck Drivers, Warehousemen, Helpersand Automotive Workers, herein called the Union,and duly served on Fuller & Range Fiber Co., Inc.,herein called the Respondent, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 20, issued a complaint on April16, 1974, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(1) and2(6) and (7) of the National Labor Relations Act, asamended. Copies of the charge, amended charge, andcomplaint and notice of hearing before an Adminis-trative Law Judge were duly served on the Respond-ent.With respect to the unfair labor practices, the com-plaint alleges in substance that since on or about No-vember 10, 1973, and continuing to date, the Unionhas represented a majority of the employees of theRespondent in an appropriate drivers and warehouse-men unit. The complaint further alleges that begin-ning in the middle of November, Respondent, by itsofficers, agents, and representatives, interfered with,restrained, and coerced employees in violation of theexercise of their rights guaranteed in Section 7 of theAct by interrogating them concerning their unionsympathies, threatening them with layoffs or loss ofwork if they voted for the Union, promising increasedwages in order to discourage their support for theUnion, and soliciting employees to renounce andwithdraw, in writing, their support of the Union. Bythese acts, the Respondent allegedly violated Section8(a)(1) of the Act. The Respondent did not file ananswer to the complaint.On May 13, 1974, counsel for the General Counselfiled with the Board in Washington, D.C., a Motionfor Summary Judgment, with appendixes attached.The General Counsel submits that, although request-ed to do so, Respondent has failed to file an answerto the complaint. He therefore moves that the allega-tions of the complaint be deemed to be admitted tobe true and be so found, and that the Board find thatRespondent violated Section 8(a)(1) of the Act.On May 21, 1974, the Board issued an Order trans-ferring the proceeding before it and a Notice To ShowCause why the General Counsel's Motion for Summa-ry Judgment should not be granted. No response tothe Notice To Show Cause has been filed by the Re-spondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or any allega-tion in the complaint not specifically denied orexplained in an answer filed, unless the respond-ent shall state in the answer that he is withoutknowledge, shall be deemed to be admitted to betrue and shall be so found by the Board, unlessgood cause to the contrary is shown.The complaint and notice of hearing served on theRespondent specifically stated that unless an answerto the complaint was filed within 10 days from theservice thereof, "all of the allegations in the Com-plaint shall be deemed to be admitted true and maybe so found by the Board." According to the Motionfor Summary Judgment, the complaint and notice ofhearing was served on the Respondent by a UnitedStatesMarshall on April 22, 1974, and further, onMay 3, 1974, counsel for the General Counsel mailedthe Respondent a letter, addressed to its president,informing him of the necessity of answering the com-plaint by May 9, 1974, in order to forestall the filingof the instant Motion for Summary Judgment. Theabove allegations of the Motion for Summary Judg-ment stand uncontroverted. No answer has been filed,nor has there been any explanation for the failure todo so.Accordingly, the Respondent not having filed ananswer within the 10-day period prescribed by theRule set forth above, and no good cause having beenshown to the contrary, the allegations of the com-212 NLRB No. 54 FULLER & RANGE FIBER CO., INC.plaint and deemed to be admitted to be true and areso found. We shall accordingly grant the GeneralCounsel's Motion for Summary Judgment.FINDING OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a California corporation engaged inthe business of recycling paper at its facility locatedin Richmond, California. During the past calendaryear,Respondent in the course and conduct of itsbusiness operations received gross revenues in excessof $500,000. During the same period, Respondent inthe course and conduct of its business operationsmade sales in excess of $50,000 to customers,each ofwhich said customers in turn meet one or more of theBoard's direct standards for the assertion of jurisdic-tion.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material hereto,an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDLocal 315, General Truck Drivers, Warehousemen,Helpers and Automotive Workers is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESCommencing in and about November 1973 Re-spondent,by its officers,agents,and representatives,interfered with,restrained,and coerced employees inviolation of the exercise of the rights guaranteed themin Section 7 of the Act by interrogating them concern-ing their union sympathies,threatening them with lay-offs or loss of work if they voted for the Union,promising increased wages in order to discouragetheir support for the Union,and soliciting employeesto renounce with and withdraw,in writing,their sup-port of the Union.Accordingly, by the abovementioned conduct wefind that the Respondent did interfere with, restrain,and coerce the employees in their rights guaranteed inSection 7 of the Act, and thereby engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.253IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above,have a close,intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(l) of the Act,we shall order thatit cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.The Board,on the basis of the foregoing facts andthe entire record,makes the following:CONCLUSIONS OF LAW1.Fuller & Range Fiber Co., Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Local 315, General Truck Drivers, Warehouse-men, Helpers and Automotive Workers is a labor or-ganization within the meaning of Section 2(5) of theAct.3.By interrogating employees concerning theirunion sympathies, threatening employees with layoffsor loss of work if they voted for the Union, promisingincreased wages in order to discourage their supportfor the Union, and soliciting employees to renounceand withdraw, in writing, their support for the Union,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Fuller& Range Fiber Co., Inc., Richmond, California, itsofficers,agents,successors, and assigns, shall:L Cease and desist from:(a) Interrogatingemployeesconcerning theirunion sympathies. 254DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Threatening employees with layoffs or loss ofwork if they voted for local 315, General Truck Driv-ers,Warehousemen, Helpers and Automotive Work-ers.(c)Promising increased wages in order to discour-age employees in their support for Local 315, GeneralTruck Drivers, Warehousemen, Helpers and Automo-tiveWorkers.(d) Soliciting employees to renounce and with-draw, in writing, their support for Local 315, GeneralTruck Drivers, Warehousemen, Helpers and Automo-tiveWorkers.(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act.(a) Post at its Richmond, California, facility copiesof the attached notice marked "Appendix." I Copiesof said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees concerningtheir union sympathies.WE WILL NOT threaten employees with layoffsor loss of work if they voted for Local 315, Gen-eral Truck Drivers, Warehousemen, Helpers andAutomotive Workers.WE WILL NOT promise increased wages in orderto discourage employees in their support for Lo-cal 315, General Truck Drivers, Warehousemen,Helpers and Automotive Workers.WE WILL NOT solicit employees to renounce andwithdraw, in writing, their support for Local 315,General Truck Drivers, Warehousemen, Helpersand Automotive Workers.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them in Section7 of the National Labor Relations Act.FULLER& RANGE FIBER CO,INC.(Employer)DatedBy1 In the eventthatthisOrder isenforced by a Judgmentof the UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgmentof the United States Courtof Appeals Enforcingan Order of theNationalLaborRelations Board."(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or coveredby anyother material.Any questionsconcerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,13018 Federal Building,Box 36047,450 Golden Gate Avenue,San Francisco,California94102,Telephone415-556-3197.